Case 1:93-cr-00181-PKC Document 1192 Filed 09/29/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

- wenn nner n nee tetetee -X
UNITED STATES OF AMERICA,

93 cr 181 (PKC)

-against-

ORDER

EL SAYYID NOSAIR,
Defendant.

ne a me em a a oe we -xX

CASTEL, US.DJ.

Defendant El Sayyid Nosair moves (Doc 1145) to have the Court make additional
findings and to alter its Order of October 29, 2019 denying the appointment of counsel to explore
the possibility of relief by reason of United States v. Davis, etal.,588 U.S. __— (June 24, 2019).
As the Court, noted Davis does not afford possible relief to this defendant.

Nosair’s former lawyer moves (Doc 1190) for the appointment of counsel to assist
Nosair in challenging his 24 year-old conviction; he states that he could not serve in this role
because he would likely be a witness. He proffers no evidence or support for the claim that there
would be any substance to such a challenge.

Nosair also moves (Doc 1191) for an evidentiary hearing to demonstrate that
reliable evidence of his innocence was not presented at trial 24 years ago because of his
“conscientious objections” based on the Qur’an that caused him to remain silent at his trial. He
also in conclusory fashion asserts that a person he describes as a government informant was a
spy in the defense camp.

The Court concludes that there is no basis to alter its ruling in its Order of October

29, 2019. There is no basis to appoint counsel to assist defendant in his collateral attack on his

 
Case 1:93-cr-00181-PKC Document 1192 Filed 09/29/20 Page 2 of 2

-2-

conviction. His request for an evidentiary hearing to establish a ground for vacating his
conviction is denied without prejudice to his right to seek relief under section 2255(h) of title 28.
The Clerk shall terminate motions Doc1145, 1190 and 1191.
This Court certifies pursuant to 28 U.S.C. § 1915(a)@) that any appeal from this
order would not be taken in good faith, and in forma pauperis status is denied. See Coppedge v.

United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated: New York, New York
September 29, 2020

 

 

P, Kevin Castel i
United States District Judge

 
